Citation Nr: 1214979	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-37 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a respiratory disability, to include asthma or bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in January 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service; if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat; or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity; there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) (2011); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), is the source of criteria for the diagnosis of claimed psychiatric disorders.  38 C.F.R. § 4.125(a).   DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Cases involving allegations of non-combat personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  Therefore, evidence from sources other than the veteran's service records may be used to corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The Veteran testified at the January 2012 hearing that at the end of 1990 he was at Ranger school at Fort Benning.  When he went to sick call, he was told to disrobe, and the chief medic fondled him.  The service treatment records (STRs) show that the Veteran was treated in November 1990.  The chief medic subsequently made sexual comments to the Veteran in public and in private.  The Veteran washed out of Ranger school, and he told his mother the nature of the incident after he transferred to Alaska.  The Veteran's service personnel records show that he was in a Ranger regiment at Fort Benning from October 1990 to December 1990 and that he then transferred to Fort Richardson in Alaska.  

Vet Center treatment records show that the Veteran has been diagnosed with PTSD.  Furthermore, the Board finds that the Veteran's and Ms. G's testimony regarding the in-service sexual assault is credible and that no further verification of it is needed to accept it as an in-service stressor.  See 38 C.F.R. § 3.304(f)(3).  However, it is not clear from the treatment records that the diagnosis of PTSD has been made in accordance with the DSM-IV based solely on the stressor from the Veteran's service, as required by 38 C.F.R. § 3.304(f).  Therefore, the Veteran's claim must be remanded to schedule an examination to consider whether a diagnosis of PTSD can be supported based on the confirmed stressor.

The Veteran testified that he was in a motor vehicle accident in Alaska and that he was treated at Elmendorf Air Force Base.  His service personnel records indicate that he was stationed in Alaska from January 1991 to April 1993.  The duty to assist requires that VA obtain relevant records in the possession of a Federal agency, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Therefore, the records from Elmendorf Air Force Base records must be obtained unless it is documented that further efforts to get them would be futile.  

June 2007 and July 2007 private treatment records with the L. Clinic indicate that the Veteran was going to file a Social Security disability claim and that the clinic was contacted by a law firm representing the Veteran for his claim.  The records from the Social Security Administration must be obtained unless it is documented that further efforts to get them would be futile.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran testified that he has had back pain since his military service, and private treatment records show that he complained of back pain in January 2001 that he had had since military service.  The Board finds the Veteran's complaints of back pain are credible.  

The Veteran testified at the January 2012 hearing that he has exercise induced asthma that began during airborne school in 1990.  The STRs show that the Veteran was treated for breathing difficulties several times during service.  In addition, the STRs show that the Veteran was diagnosed with and treated for bronchitis during service.  Post-service treatment records with the L. Clinic indicate that the Veteran has a diagnosis of asthma.  At October 2006 treatment, the Veteran complained of wheezing and shortness of breath.

The Veteran has not been scheduled for a VA examination for a lumbar spine disability or for a respiratory disorder, to include asthma and bronchitis.  The three salient benchmarks for determining when a VA examination is required are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  See 38 C.F.R. § 3.159(c) (2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The record shows that the Veteran has had back pain since service and that he had asthma during service and was treated for it after service.  Therefore, VA examinations must be obtained for the Veteran's lumbar spine disability and respiratory disability before the claims can be decided on the merits.

 Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the Veteran's records from Elmendorf Air Force Base.  Attempts to obtain these records must be in accordance with 38 U.S.C.A. § 5103A(b)(3) and implementing regulations.

2.  Request a complete copy of the Veteran's records from the Social Security Administration.  Attempts to obtain these records must be in accordance with 38 U.S.C.A. § 5103A(b)(3) and implementing regulations.

3.  Then, schedule the Veteran for a VA examination for PTSD.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted. 

After review of the claims file and current clinical findings, the examiner must provide a definitive diagnosis of all mental disorders present, to include PTSD if the required DSM-IV criteria are met for that disorder.  In evaluating whether the Veteran meets the DSM-IV criteria for PTSD, only the verified stressor of the Veteran being fondled and harassed by the medic may be considered.

The examiner must then provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that any currently diagnosed mental disorder is causally related to the Veteran's period of active service.  A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.

4.  Schedule the Veteran for a VA examination for a lumbar spine disability.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner is to accept as fact that the Veteran has had back pain since service.  All necessary diagnostic studies must be conducted. 

After review of the claims file and current clinical findings, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that any diagnosed lumbar spine disability is related to the Veteran's military service.  A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file, the Veteran's credible complaints of back pain since service, and current clinical findings.

5.  Schedule the Veteran for a VA examination for a respiratory disability, to include asthma and bronchitis.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted. 

After review of the claims file and current clinical findings, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that any diagnosed respiratory disability is related to the Veteran's military service.  A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and current clinical findings.

6.  After undertaking the development above, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


